DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Arguments
The applicant's amendments and arguments/remarks have been fully considered but are moot in view of the new grounds of rejections presented herein.  Specifically the examiner has provided the Melker, Carter, and Bennett references to teach the limitations presented in the newly amended claims.
Examiner notes Applicant’s amendment to more specifically measure a concentration of an analyte has overcome the 101 rejection.
Response to Amendment 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 83, 85-86, 88, 91, 103, 105-106, 108, and 111 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schindhelm et al. (US 2014/0364758) in view of Melker et al. (US 2007/0167853).
Regarding claim 83, Schindhelm teaches a method for adjusting dosage of an agent (Abstract) comprising: 
receiving, from at least one sensor (312) positioned in an exhalation path of a user (Figure 3; Paragraph 0086) and configured to detect at least one analyte in exhaled breath of the user (Paragraphs 0086 and 0088-0095), information generated based on the exhaled breath of the user (Paragraphs 0086 and 0088-0095); 
processing the information to determine a presence of the at least one analyte in the exhaled breadth (Paragraph 0086); and 
determining an adjustment to a delivery device (314) configured to deliver the agent to the user based, at least in part on the presence of the at least one analyte (Paragraphs 0087 and 0145), 
wherein the information generated based on the exhaled breath of the user is from multiple discrete measurements during multiple discrete sessions of the at least one sensor detecting the at least one analyte in the exhaled breath of the user (Paragraphs 0024, 0026, 0029-0030, and 0100-0101; Per Paragraphs 0026 and 0029-0030 Schindhelm teaches being able to use more than one sensor thus providing multiple discrete measurements, and further during specific times such as at each of the expiratory phase of a breath cycle during a treatment session thus providing multiple discrete sessions as each expiratory phase through the treatment session is considered a ‘discrete session’).

Regarding claim 85, Schindhelm and Melker teach further comprising: 
determining at least one trend in the information across the multiple discrete sessions (Paragraphs 0026, 0029-0030, and 0100-0101 of Schindhlem and Paragraph 0037 of Melker), 
wherein the determining of the adjustment to the delivery device based, at least in part, on the at least one trend (Paragraph 0082 of Schindhelm and Paragraphs 0097-0098 of Melker). It would have been obvious to one of ordinary skill in the art to have modified Schindhelm with Melker because it allows for the ability to monitor such substance and/or therapeutic drug concentration in a more cost effective and frequent manner (Paragraph 0062 of Melker) and because it allows remote monitoring of the therapeutic efficacy of a drug or to assess patient health (Paragraph 0033 of Melker).
claim 86, Schindhelm teaches wherein the adjustment is based on a dosage amount, a dosage frequency, or a combination thereof of the agent (Paragraph 0145).
Regarding claim 88, Schindhelm teaches wherein the remote system is associated with a healthcare provider associated with the user (Paragraphs 0087 and 0141).
Regarding claim 91, Schindhelm teaches wherein the at least one sensor is positioned on a patient interface of a positive airway pressure device (Paragraphs 0088-0089 and 0133-0136), and the at least one analyte is unrelated to respiratory function of the user (Paragraphs 0091 and 0099).
Regarding claim 103, Schindhelm teaches a system for adjusting dosage of an agent (Abstract) comprising: 
at least one sensor (312) positioned in an exhalation path of a user (Figure 3; Paragraph 0086), the at least one sensor configured to detect at least one analyte in exhaled breath of the user (Paragraphs 0086 and 0088-0095); 
memory containing machine-readable instructions (Paragraphs 0083 and 0137); and 
a control system having one or more processors in communication with the memory (Paragraphs 0083 and 0137), the control system configured to execute the machine-readable instructions to: 
receive, from the at least one sensor, information generated based on the exhaled breath of the user (Paragraphs 0083, 0086, and 0088-0095); 
process the information to determine a presence of the at least one analyte in the exhaled breadth (Paragraph 0086); and 
determine an adjustment to a delivery device (314) configured to deliver the agent to the user based, at least in part, on the presence of the at least one analyte (Paragraphs 0087 and 0145), 
wherein the information generated based on the exhaled breath of the user is from multiple discrete measurements during multiple discrete sessions of the at least one sensor 
Schindhelm is silent on process the information to determine a concentration of the at least one analyte in the exhaled breath and determine an adjustment to a delivery device configured to deliver the agent to the user based, at least in part on the concentration of the at least one analyte. Melker teaches process the information to determine a concentration of the at least one analyte in the exhaled breath (Paragraph 0037; ‘The systems and methods of the present invention utilize sensors that can analyze a patient's exhaled breath components to detect, quantify, and/or trend concentrations of endogenous compound markers in exhaled breath, which correlate to the endogenous compound concentration’) and determine an adjustment to a delivery device configured to deliver the agent to the user based, at least in part on the concentration of the at least one analyte (Claim 51; ‘further comprising monitoring the concentration by monitoring changes in said value and adjusting administration of the therapeutic drug to maintain a desired therapeutic effect.’). It would have been obvious to one of ordinary skill in the art to have modified Schindhelm with Melker because it allows for the ability to monitor such substance and/or therapeutic drug concentration in a more cost effective and frequent manner (Paragraph 0062 of Melker) and because it allows remote monitoring of the therapeutic efficacy of a drug or to assess patient health (Paragraph 0033 of Melker).
Regarding claim 105, Schindhelm and Melker teach wherein the control system is configured to execute the machine-readable instructions to further determine at least one trend in the information across the multiple discrete sessions (Paragraphs 0026, 0029-0030, and 0100-0101 of Schindhelm and Paragraph 0037 of Melker), and determine the adjustment to the delivery device based, at least in part, on the at least one trend (Paragraph 0082 of Schindhelm 
Regarding claim 106, Schindhelm teaches wherein the adjustment is based on a dosage amount, a dosage frequency, or a combination thereof of the agent (Paragraph 0145)
Regarding claim 108, Schindhelm teaches wherein the remote system is associated with a healthcare provider associated with the user (Paragraphs 0087 and 0141).
Regarding claim 111, Schindhelm teaches wherein the at least one sensor is positioned on a patient interface of a positive airway pressure device (Paragraphs 0088-0089 and 0133-0136), and the at least one analyte is unrelated to respiratory function of the user (Paragraphs 0091 and 0099).
Claim(s) 84 and 104 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schindhelm et al. (US 2014/0364758) in view of Melker et al. (US 2007/0167853) as applied to claims 83 and 103 above in further view of Struys et al. (US 2006/0167722).
Regarding claim 84, 
Schindhelm teaches the analyzed data being from exhaled breath but is silent on comparison to crowd-sourced information. Struys teaches 
further comprising: 
comparing the information to crowd-sourced information generated based on analysis of data of a plurality of additional users being delivered the agent (Paragraphs 0024 and 0061; population being equivalent to crowd-sourced), 
wherein the determining of the adjustment to the delivery device is based, at least in part, on the comparison (Paragraphs 0024 and 0061). 

Regarding claim 104, Schindhelm teaches the analyzed data being from exhaled breath but is silent on comparison to crowd-sourced information. Struys teaches wherein the control system is configured to execute the machine-readable instructions to compare the information to crowd-sourced information generated based on analysis of data of a plurality of additional users being delivered the agent, and the adjustment to the delivery device is based, at least in part, on the comparison (Paragraphs 0024 and 0061; population being equivalent to crowd-sourced). It would have been obvious to one of ordinary skill in the art to have modified Schindhelm with Struys because it aids in providing more data to continuously recalculate the parameters of the response profile to adapt to changes in the patient's response resulting from acclimation, the passage of time, effects of other medications or changing physiological conditions, or other occurrences which may alter the effect a medication has on the patient (Paragraph 0042 of Struys).
Claim(s) 87 and 107 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schindhelm et al. (US 2014/0364758) in view of Melker et al. (US 2007/0167853) as applied to claims 83 and 103 above in further view of Carter (US 2007/0213652).
Regarding claim 87, Schindhelm is silent on the transmission of a message requesting authorization. Carter teaches further comprising causing a transmission of a message that requests authorization for making the adjustment to a remote system (Paragraphs 0044). It would have been obvious to one of ordinary skill in the art to have modified Schindhelm with Carter because it eliminates the need for the user to be checked into a costly medical facility 
Regarding claim 107, Schindhelm is silent on the transmission of a message requesting authorization. Carter teaches further comprising: 
a communication interface configured to communicate with a remote system (Paragraphs 0044 and 0053), 
wherein the control system is configured to execute the machine-readable instructions to further cause, via the communication interface, a transmission of a message that request authorization for making the adjustment to the remote system (Paragraph 0044).
It would have been obvious to one of ordinary skill in the art to have modified Schindhelm with Carter because it eliminates the need for the user to be checked into a costly medical facility and allows the medical practitioner to allocate more time for patients undergoing medical procedures that require the presence and/or participation of the practitioner or health care professional (Paragraph 0044 of Carter).
Claim(s) 89-90 and 109-110 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schindhelm et al. (US 2014/0364758) in view of Melker et al. (US 2007/0167853) as applied to claims 83 and 103 above in further view of Talton (US 2005/0065446).
Regarding claim 89, Schindhelm is silent on the analyte being a metabolite of the agent. Talton teaches wherein the at least one analyte is a metabolite of the agent (Paragraph 0079). It would have been obvious to one of ordinary skill in the art to have modified Schindhelm with Talton because Schindhelm teaches the type of analyte being sensed is dependent on what the user desires to measure (Paragraphs 0088 and 0153-0155 of Schindhelm) and because Talton teaches these types of analytes being measured as being known in the art and it would aid in 
Regarding claim 90, Schindhelm is silent on the analyte being the metabolized agent. Talton teaches wherein the at least one analyte is the agent after being metabolized by the user (Paragraph 0079). It would have been obvious to one of ordinary skill in the art to have modified Schindhelm with Talton because Schindhelm teaches the type of analyte being sensed is dependent on what the user desires to measure (Paragraphs 0088 and 0153-0155 of Schindhelm) and because Talton teaches these types of analytes being measured as being known in the art and it would aid in monitoring adherence to medication regimens after dosing to improve patient outcomes (Paragraph 0079 of Talton).
Regarding claim 109, Schindhelm is silent on the analyte being a metabolite of the agent. Talton teaches wherein the at least one analyte is a metabolite of the agent (Paragraph 0079). It would have been obvious to one of ordinary skill in the art to have modified Schindhelm with Talton because Schindhelm teaches the type of analyte being sensed is dependent on what the user desires to measure (Paragraphs 0088 and 0153-0155 of Schindhelm) and because Talton teaches these types of analytes being measured as being known in the art and it would aid in monitoring adherence to medication regimens after dosing to improve patient outcomes (Paragraph 0079 of Talton).
Regarding claim 110, Schindhelm is silent on the analyte being the metabolized agent. Talton teaches wherein the at least one analyte is the agent after being metabolized by the user (Paragraph 0079). It would have been obvious to one of ordinary skill in the art to have modified Schindhelm with Schdinhelm teaches the type of analyte being sensed is dependent on what the user desires to measure (Paragraphs 0088 and 0153-0155 of Schindhelm) and because Talton because Talton teaches these types of analytes being measured as being known in the art and it would aid in monitoring adherence to medication regimens after dosing to improve patient outcomes (Paragraph 0079 of Talton).
Claim(s) 92 and 112 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schindhelm et al. (US 2014/0364758) in view of Melker et al. (US 2007/0167853) as applied to claims 83 and 103 above in further view of Bennett et al. (US 2012/0108984).
Regarding claim 92, Schindhelm is silent on the instructions. Bennett teaches further comprising providing one or more visual instructions on a display that instruct the user configuring the delivery device to implement the determined adjustment (Paragraph 0065; ‘the therapy regimen may include written instructions instructing patient 12 to modify an aspect of one or more therapies designed to treat or minimize the medical condition of patient 12. For example, the therapy regimen may include instructions for patient 12 to alter a dosage, frequency, time, etc. of taking a medication that is used to treat the medical condition of patient 12.’). It would have been obvious to one of ordinary skill in the art to have modified Schindhelm with Bennett because it allows for more effective management of a medical condition (Paragraph 0002 of Bennett).
Regarding claim 112, Schindhelm is silent on the instructions. Bennett teaches further comprising: 
a display configured to present images to the user (Paragraph 0065; ‘patient module 14 displays the therapy regimen on patient interface 24’), 
wherein the control system is configured to execute the machine-readable instructions to further provide one or more visual instructions on the display that instruct the user on configuring the delivery device to implement the determined adjustment Paragraph 0065; ‘the therapy regimen may include written instructions instructing patient 12 to modify an aspect of one or more therapies designed to treat or minimize the medical condition of patient 12. For example, the therapy regimen may include instructions for patient 12 to alter a dosage, frequency, time, etc. of taking a medication that is used to treat the medical condition of patient 12.’). It would have been obvious to one of ordinary skill in the art to have modified Schindhelm .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791